NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIM HASKIN,                                     No. 15-56713

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02901-SVW-JEM

 v.
                                                MEMORANDUM*
US AIRWAYS, a corporate business entity;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Tim Haskin appeals pro se from the district court’s dismissal order and

summary judgment in his employment action alleging violations of Title VII and

the Railway Labor Act. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir. 2012) (en banc)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under Fed. R. Civ. P. 12(b)(6)); Lea v. Republic Airlines, Inc., 903 F.2d
624, 628 (9th Cir. 1990) (summary judgment). We affirm.

      The district court properly granted summary judgment on Haskin’s breach of

the duty of fair representation claim because Haskin failed to file his action within

six-months after the union’s time for asserting the grievances had expired. See

Lea, 903 F.2d at 633 (six-month statute of limitations applies to “hybrid claims”

under the Railway Labor Act); Galindo v. Stoody Co., 793 F.2d 1502, 1509-11 (9th

Cir. 1986) (“[I]n a duty of fair representation case, the six-month period generally

begins to run when an employee knows or should know of the alleged breach of

duty of fair representation by a union.”).

      The district court properly dismissed for lack of jurisdiction Haskin’s breach

of contract claim against US Airways because the district court’s jurisdiction “over

the contractual claim against [US Airways] was contingent upon a showing by

[Haskin] that he had a triable claim against the union.” Peters v. Burlington N.

R.R., 931 F.2d 534, 537 (9th Cir. 1990).

      The district court did not abuse its discretion in dismissing Haskin’s Title

VII claims without leave to amend because further amendment would be futile.

See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.

2011) (setting forth standard of review and explaining that “a district court may

dismiss without leave where . . . amendment would be futile”); see also Chodos v.


                                             2                                 15-56713
West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has

already granted a plaintiff leave to amend, its discretion in deciding subsequent

motions to amend is particularly broad.” (citation and internal quotation marks

omitted)).

      Contrary to Haskin’s contention, because the district court dismissed

Haskin’s breach of contract claim against AMR Corp. and American Airlines, Inc.

without prejudice in its order dismissing Haskin’s Second Amended Complaint,

Haskin waived any challenge to that claim by failing to re-plead it in his Third

Amended Complaint. See Lacey, 693 F.3d at 928 (“[F]or any claims voluntarily

dismissed, we will consider those claims to be waived if not repled.”).

      We reject as meritless Haskin’s contention that the district court was

required to order mediation before ruling on defendants’ motions for summary

judgment.

      AFFIRMED.




                                          3                                    15-56713